Citation Nr: 0811070	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder, and if so whether service connection may be granted 
on the merits.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disorder, and if so whether service connection may be granted 
on the merits.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for a neck and spinal 
cord disorder with muscle spasms.  

5.  Entitlement to service connection for a right leg 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the benefits sought.  

In May 2005, the Board remanded the claim for further 
evidentiary development.  In a September 2007 rating 
decision, service connection was granted for allergic 
rhinitis.  This is considered a full grant of that benefit; 
hence, the matter is no longer in appellate status.  The 
remaining issues remained denied and the case has now been 
returned for appellate review.  




FINDINGS OF FACT

1.  The December 1990 rating decision that denied entitlement 
to service connection for a right shoulder disorder and a 
headache disorder is final.  

2.  The evidence received since the December 1990 rating 
decision relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of changing the prior outcome.  

3.  The medical evidence shows that the veteran's currently 
diagnosed right shoulder disorder is not causally related to 
his active military service. 

4.  The medical evidence shows that the veteran's currently 
diagnosed nonspecific headache disorder is not causally 
related to his active military service.  

5.  The medical evidence shows that the veteran's currently 
diagnosed degenerative joint disease of the right hip is not 
causally related to his active military service.  

6.  The medical evidence shows that the veteran's currently 
diagnosed degenerative joint disease of the cervical spine is 
not causally related to his active military service; he has 
not been diagnosed with a spinal cord disorder.  

7.  The medical evidence shows that the veteran does not have 
a right leg disorder.  


CONCLUSIONS OF LAW

1.  The evidence received since the final December 1990 
rating decision that denied entitlement to service connection 
for a right shoulder disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).  

2.  The evidence received since the final December 1990 
rating decision that denied entitlement to service connection 
for a headache disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.302, 20.1103. 

3.  A right shoulder disorder was not incurred or aggravated 
while on active duty, and arthritis of the right shoulder may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007). 

4.  A headache disorder was not incurred or aggravated while 
on active duty.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.  

5.  A right hip disorder was not incurred or aggravated while 
on active duty, and arthritis of the right hip may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309. 

6.  A neck and spinal cord disorder with muscle spasms was 
not incurred or aggravated while on active duty, and 
arthritis of the cervical spine may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309. 

7.  A right leg disorder was not incurred or aggravated while 
on active duty.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in January 2003, June 2005, September 2005, April 2006, July 
2006 and May 2007 of the information and evidence needed to 
substantiate and complete the claims, including the claims to 
reopen, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the veteran may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claim was readjudicated in a September 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports, lay statements, and hearing testimony.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim. 
 See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  If a claim has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 38 C.F.R. § 3.156(a).  

The RO denied the veteran's initial claims of entitlement to 
service connection for right shoulder and headache disorders 
in a December 1990 rating decision.  In that decision, the RO 
found that although the veteran was involved in a motor 
vehicle accident in service, there was no evidence that he 
had a currently diagnosed right shoulder disorder; and there 
was no evidence of a head injury in the accident and no 
objective evidence of a headache disorder.  The veteran was 
informed of the determination under cover letter dated 
December 27, 1990.  He did not file a notice of 
disagreement.  Hence, the December 1990 decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The evidence of record at the time of the RO's December 1990 
rating decision included the veteran's service treatment 
records that showed that he was involved in a car accident in 
March 1983 and sustained head trauma, multiple contusions, 
and a right wrist fracture.  It was also noted that there was 
a probable soft tissue musculoskeletal problem with the right 
shoulder.  

An April 1983 treatment report indicated that the veteran was 
seen one month after the accident.  At that time he stated 
that he had experienced right shoulder pain and headaches 
since the accident.  

VA examination in September 1990 showed that the right 
shoulder was normal.  The veteran failed to report for a 
neurological examination that was scheduled in November 1990.  
The RO concluded that without evidence of a current right 
shoulder disorder, service connection for that disability was 
not warranted.  Additionally, in the absence of a confirmed 
head injury in service as well as the fact that there was no 
objective evidence that the veteran was diagnosed with a 
headache disorder, service connection for a headache disorder 
was also not warranted.  

The veteran submitted a request to reopen his claims of 
entitlement to service connection for right shoulder and 
headache disorders in February 2003.  The additional evidence 
associated with the veteran's claims file includes a June 
2007 VA examination report that shows that the veteran was 
diagnosed with impingement syndrome of the right shoulder, 
and a nonspecific headache disorder.  The Board finds this 
additional evidence is new, in that it was not previously of 
record, and it is material as it relates to a prior basis for 
denial of the claim, i.e., medical evidence of current right 
shoulder and headache disorders.  Hence, the additional 
evidence relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating them.  Thus, new and material evidence has 
been submitted, and the claims are reopened. 

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service treatment records show that he was 
involved in a motor vehicle accident in which he sustained 
head trauma, and multiple contusions.  He was seen a month 
after the accident for complaints of right shoulder pain and 
headaches.  He presently asserts that he now has a right 
shoulder disorder, a headache disorder, a right hip disorder, 
a neck and spinal cord disorder with muscle spasms, and a 
right leg disorder as a result of the injuries that he 
sustained in that accident.  However, the medical evidence 
does not support his assertion.  Upon VA examination in June 
2007, he was diagnosed with impingement syndrome of the right 
shoulder, a nonspecific headache disorder, mild degenerative 
joint disease of the right hip, and minimal degenerative 
joint disease of the cervical spine.  The physician who 
conducted the examination reviewed the veteran's claims file, 
including his service treatment records, and opined that it 
was less likely than not that any of these disabilities could 
be attributed to the veteran's military service, including 
the motor vehicle accident in which he was involved.  The 
physician explained that there was a 20-year gap in treatment 
since the accident; hence, it would be difficult to attribute 
any of the current pathology to service.  There is no 
competent evidence to the contrary.  In the absence of a 
nexus between the currently diagnosed disorders and service, 
service connection may not be granted.  

Moreover, the medical evidence fails to show that the veteran 
suffered from compensably disabling arthritis of the either 
the right shoulder and/or the cervical spine within one year 
after his discharge from service, and continuity of 
symptomatology has not been sufficiently demonstrated. 
 Therefore, service connection is not warranted on a 
presumptive basis or on the basis of chronicity. The Board 
observes that a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Finally, the June 2007 VA examination specifically found no 
evidence of a current spinal cord or right leg disorder.  
Hence, service connection may also not be granted for these 
disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  

To the extent that the veteran asserts that his currently 
claimed disabilities are related to his military service, 
including the motor vehicle accident in which he was 
involved, the Board observes that as a lay person he is not 
competent to render a medical diagnosis or provide a medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).  Hence, his statements alone are not 
sufficient upon which to base a grant of service connection.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claims.  Hence, service 
connection for the claimed disabilities must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right shoulder 
disorder is reopened.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a headache disorder is 
reopened.  

Service connection for a right shoulder disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a right hip disorder is denied.  

Service connection for a neck and spinal cord disorder with 
muscle spasms is denied.  

Service connection for a right leg disorder is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


